        Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 1 of 9



Sequence One
Leg press 855Ibs 1x8, 1x3, 1x100 - 2 minute rest between set.
50 crunches
Seated Calf Raises 1x8 225Ibs, 1x8 270Ibs, 1x8 315Ibs, 1x8 3bu I0s - 1 minute 50 second rest
between sets
50 crunches
Hammer Chest Press 585 lbs 1x8, 1x3 - 1 minute 50 second rest between sets
50 crunches
Iso-Lateral Machine 585 lbs 1x8, 1x3 - 1 minute 50 second rest between sets
50 crunches
Hex Bar Deadlift 315Ibs 1x8, 4051bs 1x4, 1x1 500Ibs 2 minute 15 second rest between sets
50 crunches
Back squat 1x8 405 lbs, 1x3 500 lbs 2 minute 15 second rest between sets
50 crunches
Dum bbell Sh rugs 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest between
sets
50 crunches
Dumbbell Ca lf Raises 1x8 125Ibs each arm , 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Dumbbell Standing Row 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Dumbbell Good Morn ing s 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Farmers' Walk 2x1 125Ibs each arm 1 minute 40 second rest between sets
50 crunches
Dumbbell Kettlebell swings 1x81251bs, 1x3 125Ibs 1 minute 40 second rest between sets
50 crunches
Dumbbell Goblet Squats 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Machine Bice13 Curls 2x8 90Ibs on one arm, 2x8 11 0lbs on one arm, 2x5 130 lbs on one arm 1
minute rest between sets
50 Grunches
Machine BiGep Curls 1x8 1901bs 1x8 195 lbs, 1x8 200Ibs, 1x8 205 lbs, 1x8 210 lbs, 1x5 2~ 5
lbs, 1x5 220 lbs, 1x5 lbs 225 lbs, 1x5 230 lbs 1 minute rest between sets
50 crunches
Pee Dec Machine 405 lbs 1x50 1 minute 30 second rest, 115 lbs 1x8 one arm, 130 lbs 1x8 one
arm, 145Ibs 1x8 one arm, 1601bs 1x8 one arm
50 crunches
Tricep Pushdown Machine 405 lbs 2x50 1 minute 30 second rest
50 crunches
Calf Raise Extension Machine 1x8 270Ibs on one leg, 1x8 290Ibs on one leg, 1x8 31 0lbs on one
leg, 1x8 330Ibs on one leg, 1x8 350 lbs on one leg, 1x8 370Ibs on one leg, 1x8 390Ibs on one
leg, 1x8 41 Olbs on one leg_30 second rest between sets
50 crunches
          Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 2 of 9




Hip Abduction 1x8 90Ibs on one leg , 1x8 110Ibs on one leg , 1x8 130Ibs on one leg , 1x8 150Ibs
on one leg , 1x8 170 lbs on one legJ 1x8 190Ibs on one leg 30 second rest between sets
50 crunches
Barbell hip thrust 1x8 315 lbs; 1x8 405Ibs, 1x8 495 lbs, 1x8 585Ibs 2 minute 15 second rest
between sets
50 crunches
Shoulder Delt Machine 2x50 190lbs on each arm 1 minute 30 second rest between sets
50 crunches
Cable Wrist Curls 4x50 200Ibs 1 minute 30 second rest between sets
50 crunches
Reverse Cable Wrist Curls 2x50 200Ibs 1 minute 30 second rest between sets
50 crunches

Sequence Two
Leg press 855Ibs 1x8 , 1x3 , 1x100 - 2 minute rest between sets
50 crunches
Seated Calf Raises 1x8 225Ibs, 1x8 270Ibs, 1x8 31 Slbs, 1x8 360 lbs - 1 minute 50 second rest
between sets
50 crunches
Iso-Lateral Machine 585 lbs 1x8 , 585Ibs 1x3 - 1 minute 50 second rest between sets
50 crunches
Hex Bar Deadlift 315Ibs 1x8, 405Ibs 1x4, 1x1 500lbs 2 minute 15 second rest between sets
50 crunches
Back squat 1x8 405 lbs, 1x3 500 lbs 2 minute 15 second rest between sets
50 crunches
Dumbbell Shrugs 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest between
sets
50 crunches
Dumbbell Calf Raises 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
  etween sets
50 crunches
Dumbbell Standing Row 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Dumbbell Good Mornings 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 second rest
between sets
50 crunches
Farmers' Walk 2x1 125Ibs each arm 1 minute 40 second rest between sets
50 crunches
Dumbbell Kettlebell swings 1x8 125Ibs, 1x3 125Ibs 1 minute 40 second rest between sets
50 crunches
Dumbbell Goblet Squats 1x8 125Ibs each arm, 1x3 125Ibs each arm 1 minute 40 secend rest
between sets
50 crunches
Machine Bicep Curls 2~8 90Ibs on one arm, 2x8 11 0lbs on one arm, 2x5 130 lbs on one arm 1
minute rest between sets
50 crunches
        Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 3 of 9



Machine Bicep Curls 1x8 190Ibs, 1x8 195 lbs, 1x8 200Ibs, 1x8 205 lbs, 1x8 210 lbs, 1x5 215
lbs, 1x5 220 lbs, 1x5 lbs 225 lbs, 1x5 230 lbs 1 minute rest between sets
50 crunches
Pee Dee Machine 405 lbs 1x50 1 minute 30 second rest, 115 lbs 1x8 one arm, 130 lbs 1x8 one
arm, 145Ibs 1x8 one ar     160Ibs 1x8 one arm
50 crunches
T-Bar Row 270lbs 1x5, 405Ibs 1x3 2 minute 15 second rest
Tricep Pushdown Machine 405 lbs 2x50 1 mimute 30 second rest
50 crunches
Calf Raise Extension Machine 1x8 270Ibs on one leg, 1x8 290Ibs on one leg, 1x8 310Ibs on one
leg, 1x8 330Ibs on one leg, 1x8 350 lbs on one leg , 1x8 370Ibs on one leg, 1x8 390Ibs on one
leg, 1x8 410Ibs on one leg 30 second rest between sets
50 crunches
Hip Abduction 1x8 90Ibs on one leg 1x8 11 Olbs on one leg 1 1x8 130Ibs on one leg, 1x8 150Ibs
on one leg, 1x8 170 lbs on one leg , 1x8 190Ibs on one leg 30 second rest between sets
50 crunches
Barbell hip thrust 1x8 315 lbs; 1x8 405Ibs, 1x8 495 lbs, 1x8 585Ibs 2 minute 15 second rest
between sets
50 crunches
Shoulder Delt Machine 2x50 190Ibs on each arm 1 minute 30 second rest between sets
50 crunches
Cable Wrist Curls 4x50 200Ibs 1 minute 30 second rest between sets
50 crunches
Reverse Cable Wrist Curls 2x50 200Ibs 1 minute 30 second rest between sets
50 crunches


Sequence Three
Leg press 855Ibs 3x15, 1x100 - 2 minute rest between sets
50 crunches
One Leg Press 1x15 675Ibs , 1x15 685Ibs , 1x15 695Ibs - 2 minute rest between sets
50 crunches
Seated Calf Raises 1x15 225Ibs , 1x15 270Ibs, 1x15 315Ibs - 1 minute 50 second rest between
sets
50 crunches
Back squat 1x15 315 lbs, 1x15 405 lbs, 1x15 455Ibs 2 minute 15 second rest between sets
50 crunches
Dumbbell Shrugs 3x15 125Ibs each arm 1 minute 40 second rest between sets
50 crunches
Dumbbell Seated Row 3'X15 125Ibs each arm 1 minute 40 second rest between sets
50 crunches
Dumbbell Good Mornings 3x15 125Ibs eaoh arm 1 minute 40 second rest between sets
50 crunches
Farmers' Walk 2x1 125Ibs each arm 1 minute 40 second rest between sets
50 crunches
Machine Bicep Curls 2x8 90Ibs on one arm, 2x8 11 Olbs on one arm, 2x5 130 lbs on one arm 1
minute rest between sets
50 crunches
          Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 4 of 9




Machine Bicep Curls 'lx8 190Ibs, 1x8 195 lbs , 'lx8 200lbs, 1x8 205 lbs, 1x8 210 lbs . 1x5 215
lbs, 1x5 220 lbs, 1 x5 lbs 225 lbs ·1x5 230 lbs ·1 minute rest between sets
50 crunche
Pee Dec Machine 405 tbs ·1x50 1 minute 30 second rest, 115 lbs l x8 one arm . 130 lbs 1x8 one
arm , 145Ibs 1x8 one arm , 160lbs 1x8 one arm
50 crunche~
Tricep Pushdown Machine 405 lbs 2x50 1 minute 30 second rest
50 crunches
Calf Raise Extension Macl1ine 1x8 270Ibs on one leg , 1x8 2901bs on one leg , 1x8 310lbs on one
leg 1x8 3301bs on one leg , 1x8 350 lbs on one leg 1x8 370lbs on one leg, ·1x8 390Ibs on one
leg , 1x8 41 Olbs on one leg 30 second rest between sets
50 cruncl1e&
I Ip Abduction 1x8 90Ibs on one leg, 1x8 ·11 0lbs on one leg , 1x8 130Ibs on one leg, ·1x8 150Ibs
on one leg, 1x8 170 lbs on one leg , ·Ixa 190lbs on one leg 30 second rest between sets
50 crunches
Barbell hip thrust 1x15 315 lbs; 1x15 405Ibs, 1x15 495 lbs, 1x15 585Ibs 2 minute 15 second rest
between sets
50 crunches
Shoulder Delt Machine 2x50 190Ibs on each arm 1 minute 30 second rest between sets
50 crunche
Cable Wrist Curls 6x50 200lbs 1 minute 30 second rest between sets
50 crunches
Reverse Cable Wrist Curls 3x50 200Ibs 1 minute 30 second rest between sets
50 crunches
       Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 5 of 9




Glutes
Shoulder elevated hip thrust 2x8
Kneeling glute squat 2x8
One Leg barbell smith machine squat 2x8; 60 sec
Goblet squat 2x8; 60 secs
Cable Work Lateral+ Donkey
Hip Abduction/Adduction
Chest+ Arms
Pick-me up curls 2x3, 60 sec rest
Barbell Shrugs 2x8 60 sec rest
Farmers' Walk (Single and Double)
Shoulder Cable Worl<
Weighted Pullup/Dip
Hammer curl 2x3
Bench Press 3x6; 60 sec rest
Db Front squat
Front squat
Db upright row
Wide grip pullup
Single leg press
Db lift up
Incline Hammer Curl
Incline Inner Bicep Curl
Standing Biceps Curl
Skull crusher
Preacher Curl Machine
Abs o' Death
Weighted Crunches 200 lbs 10x50
Weighted Plank in Between Sets (45 ibs)
Ulysses 225 lbs abs work

Sequence Two (Stretch in between Sets)
Quads
Back squat, 2x8, 60 sec rest
Harper deadlift, 2x8, 60 sec rest
Zercher Squat
Landmine Squat
Sumo Deadlift
Rack Pull
DB Front Squat
Bear-hug sandbag squat 2x8
Bb Calf Baises
          Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 6 of 9




Hip Abduction/Adduction
Cable Glutes

Chest+ Arms
Wrist Curl
Reverse Wrist Curl
Overhead Shoulder Press Seated 1x8; 1x3
Bent Over Row
T-Bar Row
Floor Press
Lying Triceps Extension
Weighted Pullups/Dips
Incline Hammer Curl
Incline Inner Bicep Curl
Pick-me up curls 2x3, 60 sec rest
Barbell Shrugs 2x8 60 sec rest
Farmers' Walk (Single and Double)
Dumbbell good morning 2x8
Flex curl (treat like a farmers' walk)
Ez Bar Biceps Curl
Standing Biceps Curl
Hammer curl 2x3
Single-Arm Linear Jamme




Lat Pulldown
Triceps Pulldown
Seated Cable Row
Cable Fly
Face Pull
Shotgun Row
Shoulder Lat Raise

Machines
Seated Calf Raises
Shoulder Pull
Shoulder Press

Air Force Bodyweight Seal
91 push ups consecutively
126 crunches consecutively

Optional Supersets
50 sit ups after each barbell and dumbbell exexcise
Single arm trap press and chest press
Single Leg Calf Press
        Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 7 of 9



Hip Abduction
Abs Machine
Preacher Curl Machine
Shoulder Delt Machine
All 8x14


Sequence Three (Stretch in between Sets)

Seated Leg Press 3x15
Single Leg Seated Leg Press 3x15
Side Plank 1x4
Superman Plank 1x4
Side Plank Cable Row 1x4
Weighted Plank with Leg Lift 1x4
Back squat 3x15 120 sec rest
Zercher Squat 3x15 120 sec rest
Seated Barbell Shoulder Press 3x15 120 sec rest
Kneeling Squat 3x15 120 sec rest
Barbell Shrugs 3x15 120 sec rest
Bent Over Row 3x15 120 sec rest
Reverse wrist curl 3x15
Cable reverse curl 3x 15
Rack Pull 3x15 120 sec rest
Floor Press 3x15 120 sec rest
Two finger curls barbell/cable/preacher 3x15

Romanian Deadlift 3x15 (hopefully no noise)
Barbell Glute Bridge 3x15 120 sec rest
Hip Abduction/Adduction 750 lbsx1
Cable Glute Work 3x15
One Leg Smith Machine Squat 3x15

Dumbbell Shrugs 3x15
Dumbbell Row 3x15
Dumbbell Back Extensions 3x 15
Dumbbell Sandbag Squat 3x15
Preacher Curl Machine 3x15
Incline Hammer Curl
Incline Inner Bicep Curl
Standing Biceps Curl
Goblet Squat 3x15
Farmer's Walk 3x15
125 lb Kettlebell swing
Ez Bar Curl 3x15
Weighted Pullup/Dip
Ez Bar Upright Row 3x15
         Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 8 of 9




Weighted Body Saw Plank 1x4
10 pack abs cable squeeze 3x15
Weighted Spiderman Plank 1x4

91 pushups consecutively
126 crunches consecutively
Box jumps
Abs o'death Weighted Crunches
Reverse crunches
Ulysses Hanging Leg Raises
Scorpion Tails
Toes to Bar
Cable Crunches
Cable Shoulder Raise
Cable Woodchop
31 pullups consecutively




                            Abs-Circuit 4 rounds (everyday?)


Weighted Hanging leg raises                  15


Suspended 1O pack bicycle                    15
        Case 3:19-cv-01183-KAD Document 6-4 Filed 08/01/19 Page 9 of 9




 Weighted Scorpion Tails                         3x15


 Decline bench sit-up                            20 (10 with 45; 100 with no weight)


 Cable Woodchop                                  15 reps (each side)


 Weighted Plank                                  1 minute


 10 pack abs cable pull in                       10


 Reverse crunches                                50


 Ulysses Bar Moves                               2x15; 2 min rest


 225 lbs abs work                                2x15
 Bowing Pushup
 Blast Off Pushup
 L-Sit




Saturday (Days 1, 2, 4, 5, and 7)
Deadmill (run on a treadmill at the highest incline)
